SOVEREIGN BANK — LOAN NO. 17033655
 
LOAN MODIFICATION AGREEMENT
 
THIS LOAN MODIFICATION AGREEMENT (this "Modification Agreement") dated as of
MARCH 25, 2015 (the "Effective Date"), is between SOVEREIGN BANK, a Texas state
bank (together with its successors and assigns, "Lender"), and LAZARUS REFINING
& MARKETING, LLC, a Delaware limited liability company ("Debtor").
 
RECITALS
 
WHEREAS, Debtor and Lender entered into that certain LOAN AND SECURITY AGREEMENT
dated as of MAY 2, 2014 (as amended, modified, or restated from time to time,
the "Loan Agreement") (capitalized terms not otherwise defined herein shall have
the same meanings as in the Loan Agreement).
 
WHEREAS, under the Loan Agreement, Debtor executed and delivered to Lender that
certain PROMISSORY NOTE dated as of MAY 2, 2014, in the original notational
amount of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00) (as amended, modified,
or restated from time to time, the "Note").
 
WHEREAS, Debtor has requested that Lender modify the Loan Documents as set forth
herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.            Modification of Section 1 of the Note. The first two sentences of
Section 1 of the Note are hereby deleted and replaced with the following:
 
"Prior to the Maturity Date or an Event of Default, the Rate shall be the LESSER
of (a) the MAXIMUM RATE, or (b) the GREATER of (i) the PRIME RATE plus TWO AND
THREE-QUARTERS PERCENT (2.75%), or (ii) SIX PERCENT (6.00%) (the interest rate
floor). From and after the Maturity Date, the Rate shall be the Maturity Rate.
The Rate will change unless otherwise provided on the first day of each calendar
quarter. The term "Prime Rate" means a variable rate of interest per annum equal
to the prime rate as published from time to time in the "Bonds, Rates & Yields"
table of The Wall Street Journal. If such prime rate, as so quoted, is split
between two or more different interest rates, then the Prime Rate shall be the
highest of such interest rates. If the prime rate is no longer published in the
"Bonds, Rates & Yields" table of The Wall Street Journal, then the Prime Rate
shall be (a) the rate of interest per annum established from time to time by
Lender and designated as its base or prime rate, which may not necessarily be
the lowest rate charged by Lender and is set by Lender in its sole discretion,
or (b) if Lender does not publish or announce a base or prime rate, or does so
infrequently or sporadically, then the Prime Rate shall be determined by
reference to another base rate, prime rate, or similar lending rate index,
generally accepted on a national basis, as selected by Lender in its sole and
absolute discretion."
 
2.            Modification of Section 3 of the Note. Section 3 of the Note is
hereby modified in its entirety to read as follows:
 
3.                       Payment Schedule. Except as expressly provided herein
to the contrary, all payments on this Note shall be applied in the following
order of priority: (a) the payment or reimbursement of any expenses, costs or
obligations (other than the outstanding principal balance hereof and interest
hereon) for which either Debtor shall be obligated or Lender shall be entitled
pursuant to the provisions of this Note or the other Loan Documents, (b) the
payment of accrued but unpaid-interest hereon, and (c) the payment of all or any
portion of the principal balance hereof then outstanding hereunder, in the
direct order of maturity. If an Event of Default exists under any of the other
Loan Documents, then Lender may, at the sole option of Lender, apply any such
payments, at any time and from time to time, to any of the items specified in
 
LOAN MODIFICATION AGREEMENT — PAGE 1
SOVEREIGN BANK — LAZARUS REFINING & MARKETING, LLC
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
clauses (a), (b) or (c) above without regard to the order of priority otherwise
specified herein and any application to the outstanding principal balance hereof
may be made in either direct or inverse order of maturity. If any payment of
principal or interest on this Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest in connection
with such payment. This Note shall be due and payable as follows:
 
(a) Consecutive monthly payments of principal, each in an amount sufficient to
fully amortize the outstanding principal balance of the loan under this Note
over a period of TWENTY-FOUR (24) months, plus accrued and unpaid interest
thereon, commencing on APRIL 25, 2015, and continuing on the SAME day of each
successive month thereafter (or if no such date, then the LAST day of such
month); and
 
(b)ONE (1) final payment of the outstanding principal balance of this Note,
including all accrued and unpaid interest thereon, on the earlier of (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents; or
(ii) MARCH 25, 2017 (the earlier of such dates being the "Maturity Date").
 
3.Deletion of Section 8(c) of the Loan Agreement. Section 8(c) of the Loan
Agreement is hereby deleted and the following inserted in its place:
 
(c)           [Intentionally Deleted].
 
4.            Modification of Section 9 of the Loan Agreement. Section 9 of the
Loan Agreement is hereby modified in its entirety to read as follows:
 
9.Debt Service Coverage Ratio. Debtor will maintain a Debt Service Coverage
Ratio of at least 1.25 to 1.00, to be tested at the end of each quarter. "Debt
Service Coverage Ratio" means, for any period, the ratio of (a) EBITDA of Debtor
during such period less permitted distributions, to (b) scheduled payments of
principal and interest by Debtor on Debt during such period. "EBITDA" means, for
any Person for any period of determination, an amount equal to (1) net income
plus (2) the sum of the following to the extent deducted from net income: (A)
interest expense; plus (B) income taxes; plus (C) depreciation; plus (D)
amortization for such period determined and consolidated in accordance with
GAAP. Debtor shall provide Lender such calculations and certificates as Lender
shall reasonably require in calculating Debt Service Coverage Ratio. A breach of
the financial covenant contained in this Section shall be deemed to have
occurred as of any date of determination thereof by Lender or as of the last day
of any specified measuring period, regardless of when the financial statements
or any certificate reflecting such breach are delivered to Lender.
 
5.            Conditions Precedent. The obligations of Lender under this
Modification Agreement shall be subject to the condition precedent that Debtor
shall have executed and delivered to Lender this Modification Agreement and such
other documents and instruments incidental and appropriate to the transaction
provided for herein as Lender or its counsel may reasonably request.
 
6.            Payment of Fees and Expenses. Debtor further agrees to pay all
reasonable cost and expenses, including, reasonable attorneys' fees of Lender in
connection with the drafting and execution of this Modification Agreement.
 
7.            Ratifications. Except as expressly modified and superseded by this
Modification Agreement, the Note and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect. The terms, conditions and
provisions of the Note (as the same may have been amended, modified or restated
from time to time) are incorporated herein by reference, the same as if stated
verbatim herein. The Note, as modified by this Modification Agreement and the
other Loan Documents continue to be legal, valid, binding obligations,
enforceable against Debtor in accordance with their terms. Without limiting the
generality of the foregoing, Debtor hereby ratifies and confirms that all liens
securing the Note and Loan Documents heretofore granted to Lender (if any) were
 
LOAN MODIFICATION AGREEMENT — PAGE 2
SOVEREIGN BANK — LAZARUS REFINING & MARKETING, LLC
 
 
 
 

--------------------------------------------------------------------------------

 
 
intended to, do and continue to secure the full payment and performance of all
indebtedness under the Note and all obligations under the Loan Documents.
 
8.           Representations, Warranties and Confirmations. Debtor hereby
represents and warrants to Lender that: (a) this Modification Agreement has been
duly executed and delivered by Debtor, is valid and binding upon Debtor and is
enforceable against Debtor in accordance with its terms, except as limited by
any applicable bankruptcy laws, (b) no action of, or filing with, any
governmental authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance by Debtor of this
Modification Agreement, and (c) the execution, delivery and performance by
Debtor of this Modification Agreement does not require the consent of any other
person and does not and will not constitute a violation of any laws, agreements
or understandings to which Debtor is a party or by which Debtor is bound. '
 
9.           Additional Documents. Debtor shall execute and cause to be executed
such further documents and instruments, as Lender, in its reasonable discretion,
deems necessary or desirable to create, evidence, preserve, and perfect its
liens and security interests granted in the Loan Documents. In the event any of
the Loan Documents misrepresents or inaccurately reflects the correct terms
and/or provisions Debtor shall upon request by Lender and in order to correct
such mistake, execute such new documents or initial corrected, original
documents as Lender may deem necessary to remedy said errors or mistakes.
Debtor's failure to execute such documents as requested shall constitute a
default under the Loan Documents.
 
10.           Multiple Counterparts. This Modification Agreement may be executed
in a number of identical separate counterparts, each of which for all purposes
is to be deemed an original, but all of which shall constitute, collectively,
one agreement.
 
11.           Reference to Loan Documents. Each of the Loan Documents containing
a reference to any other Loan Document shall mean and refer to such other Loan
Document as modified hereby.
 
12.           Severability. Any provision of this Modification Agreement held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Modification Agreement and the effect
thereof shall be confined to the provision so held to be invalid or
unenforceable.
 
13.           Headings and Defined Terms. The headings, captions, and
arrangements used in this Modification Agreement are for convenience only and
shall not affect the interpretation of this Modification Agreement.
 
14.           Certain Acknowledgements. Debtor hereby acknowledges and agrees
that there are no defenses, counterclaims, offsets, cross-complaints, claims or
demands of any kind or nature whatsoever against Lender or under the terms and
provisions of or the obligations of Debtor under the Loan Documents, and that
Debtor has no right to seek affirmative relief or damages of any kind or nature
from Lender. To the extent any such defenses, counterclaims, offsets,
cross-complaints, claims, demands or rights exist, Debtor hereby waives, and
hereby knowingly and voluntarily releases and forever discharges Lender and its
predecessors, officers, directors, agents, attorneys, employees, successors and
assigns, from all possible claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-complaints, damages, costs, expenses and
liabilities whatsoever, whether known or unknown, such waiver and release being
with full knowledge and understanding of the circumstances and effects of such
waiver and release and after having consulted legal counsel with respect
thereto.
 
15.           Governing Law: Venue. Debtor agrees that this Modification
Agreement shall be deemed to have been made in the State of Texas and shall be
governed by, and construed in accordance with, the laws of the State of Texas.
In any litigation in connection with or to enforce this Modification Agreement,
the Note or any other Loan Documents, Debtor irrevocably consents to and confers
personal jurisdiction on the courts of the State of Texas or the United States.
Nothing contained herein shall, however, prevent Lender from bringing any action
or exercising any rights within any other state or jurisdiction or from
obtaining personal jurisdiction by any other means available under applicable
law.
 
 
LOAN MODIFICATION AGREEMENT — PAGE 3
SOVEREIGN BANK — LAZARUS REFINING & MARKETING, LLC
 
 
 
 

--------------------------------------------------------------------------------

 


 
NOTICE OF FINAL AGREEMENT
 
THE NOTE AND THE OTHER LOAN DOCUMENTS, AS MODIFIED BY THIS MODIFICATION
AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.
 
 

--------------------------------------------------------------------------------

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN MODIFICATION AGREEMENT - PAGE 4
SOVEREIGN BANK - LAZARUS REFINING & MARKETING, LLC
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED, as of the Effective Date.



LENDER:
 
ADDRESS:
       
SOVEREIGN BANK
 
17950 Preston Road, Suite 500
     
Dallas, TX 75252
By:
/s/ KATHRYN WALKER
   
Name:
Kathryn Walker
   
Title:
Senior Vice President
           
DEBTOR:
 
ADDRESS:
       
LAZARUS REFINING & MARKETING, LLC
 
801 Travis Street, Suite 2100
     
Houston, TX 77002
By:
BLUE DOLPHIN ENERGY COMPANY
   
Its:
Sole Member
           
By:
/s/ JONATHAN P. CARROLL
   
Name:
Jonathan P. Carroll
   
Title:
President
   





                 CONFIRMATION AND AGREEMENT FOLLOWS
 
 
 
 
 
 
 
 
 


 
LOAN MODIFICATION AGREEMENT — PAGE 5
SOVEREIGN BANK — LAZARUS REFINING & MARKETING, LLC
 
 
 
 

--------------------------------------------------------------------------------

 


 
CONFIRMATION AND AGREEMENT OF GUARANTOR
 
To induce Lender to enter into the forgoing Modification Agreement, each
undersigned Guarantor (a) consents and agrees to the execution, delivery and
effectiveness of the Modification Agreement, (b) ratifies and confirms that all
guaranties, including but not limited to the GUARANTY AGREEMENT dated as of the
date of the Loan Agreement, by the undersigned in favor of Lender, and
assurances granted, conveyed or otherwise provided to Lender by Guarantor are
not released, diminished, impaired, reduced, or otherwise adversely affected by
the Modification Agreement and continue to guarantee and assure the payment and
performance of the indebtedness and obligations as renewed, increased, extended,
restated or replaced pursuant to the Modification Agreement in accordance with
the terms and conditions of such guaranties or assurances, (c) agrees to perform
such acts and duly authorize, execute, acknowledge and deliver such additional
guaranties, assurances and other documents, instruments and agreements as Lender
may reasonably deem necessary or appropriate in order to preserve and protect
those guaranties and assurances, as set forth in the Guaranty Agreement, and (d)
waives notice of acceptance of this confirmation, which consent and agreement
binds Guarantor and Guarantor's successors and assigns and inures to Lender and
its successors and assigns.
 
EXECUTED as of the first date herein set forth.
 
 
GUARANTOR:
           
/s/ JONATHAN P. CARROLL
   
Jonathan P. Carroll
           
INGLESIDE CRUDE LLC
           
By:
/s/ JONATHAN P. CARROLL
   
Name:
Jonathan P. Carroll
   
Title:
Sole member
   

 
 
 
 
CONFIRMATION AND AGREEMENT FOLLOWS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN MODIFICATION AGREEMENT — PAGE 6
SOVEREIGN BANK — LAZARUS REFINING & MARKETING, LLC
 
 
 
 

--------------------------------------------------------------------------------

 


 
CONFIRMATION AND AGREEMENT OF OBLIGOR
 
To induce Lender to enter into the forgoing Modification Agreement, each
undersigned Obligor (a) consents and agrees to the execution, delivery and
effectiveness of the Modification Agreement, (b) ratifies and confirms that all
collateral granted by the undersigned in favor of Lender is not released,
diminished, impaired, reduced, or otherwise adversely affected by the
Modification Agreement and continues to secure the payment and performance of
the indebtedness and obligations as renewed, increased, extended, restated or
replaced pursuant to the Modification Agreement in accordance with the terms and
conditions of the documents signed by such Obligor, (c) agrees to perform such
acts and duly authorize, execute, acknowledge and deliver such additional
documents, instruments and agreements as Lender may reasonably deem necessary or
appropriate in order to preserve and protect such collateral, as set forth in
the documents signed by such Obligor, and (d) waives notice of acceptance of
this confirmation, which consent and agreement binds Obligor and Obligor's
successors and assigns and inures to Lender and its successors and assigns.
 
EXECUTED as of the first date herein set forth.


LAZARUS TEXAS REFINERY I, LLC
           
By:
LAZARUS ENERGY HOLDINGS LLC
 
Its:
Sole Member
               
By:
CARROLL & COMPANY FINANCIAL HOLDINGS, LP
   
Its:
Sole Member
               
By:
LAZARUS CAPITAL, LLC
     
Its:
General Partner
               
By:
/s/ JONATHAN P. CARROLL
     
Name:
Jonathan P. Carroll
     
Title:
Sole Member
           
LAZARUS ENERGY HOLDINGS LLC
           
By:
CARROLL & COMPANY FINANCIAL HOLDINGS, LP
 
Its:
Sole Member
             
By:
LAZARUS CAPITAL, LLC
   
Its:
General Partner
             
By:
/s/ JONATHAN P. CARROLL
   
Name:
Jonathan P. Carroll
   
Title:
Sole Member
 

 


 






















LOAN MODIFICATION AGREEMENT — PAGE 7
SOVEREIGN BANK — LAZARUS REFINING & MARKETING, LLC
 
 
 
 

--------------------------------------------------------------------------------

 